FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2012 Commission File Number: 001-34983 PROMOTORA DE INFORMACIONES, S.A. (Exact name of registrant as specified in its charter) PROMOTER OF INFORMATION, S.A. (Translation of registrant’s name into English) Gran Vía, 32 28013 Madrid, Spain (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F R Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No R Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No R Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes ¨ No R If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):N/A RELEVANT INFORMATION COMMUNICATION Promotora de Informaciones, S.A. (PRISA) communicates the following relevant information, in accordance with article 82 of the Ley del Mercado de Valores. Promotora de Publicaciones S.L. (PROPU), a shareholder in PRISA with percentage stake above 5%, has requested an addendum to the agenda of the Ordinary Shareholder’s Meeting which will take place on June 29th on first calling and June 30th on second calling, in accordance with art. 519 of the Ley de Sociedades de Capital. This addendum request takes place following negotiations of the company with several creditor banks and institutional investors and is due to the significant progresses which were reported during the Board of Directors meeting which took place on June 2nd 2012. The request wishes to add to the agenda (i) the necessary agreements to allow the payment of the preferred Class B share dividend to take place in cash, in Class A shares or in a combination of both. If it is paid in shares, the price will be of 1.00 Euro/share. The annual minimum dividend corresponding to the year 2011 is expected to be paid in Class A shares; (ii) an agreement to issue mandatory convertible bonds, with a 2 year maturity, convertible into Class A shares of PRISA, which are addressed to be subscribed by institutional investors for an amount of 100 million Euros in cash, and by the company’s creditor banks for an amount of 334 million Euros, through the partial capitalization of their credits with the Company. The conversion price of the bonds into shares would be of 1.03 Euros. The agreement would include the approval of a capital increase of the underlying shares. The transactions in the addendum are conditioned to: the receipt of final subscription commitments for the entire issuance of the convertible bonds; the agreement with PRISA’s creditor banks for the change in their debt contracts with the Company; and the approval of each agreement included in the addendum. Given the object of the addendum proposals, the agreements will require separate voting by Class A and Class B shareholders, with a 75% majority needed in each Class of shareholder present or represented in the Meeting. In accordance with art.519 of the Ley de Sociedades de Capital, the addendum to the agenda, agreement proposals and mandatory reports will be published 15 days in advance, at least, to the date in which the Meeting has been called. Madrid, June 4th 2012 FREE TRANSLATION FROM THE ORIGINAL IN SPANISH LANGUAGE Communication of Relevant Information Promotora de Informaciones SA (PRISA) announces the following relevant information, under the provisions of article 82 of Act 24/1988, July 28th, of Securities Market (“Ley del Mercado de Valores”). I. Class B shares conversion into Class A shares Following the Relevant Information dated May 24, 2012, with registration CNMV No. 165317, PRISA informs that today and effects Monday June 4th, have been admitted to trading on the Stock Exchanges of Madrid, Barcelona, Bilbao and Valencia, through the Stock Exchange Interconnection System (“Sistema de Interconexión Bursátil”) 1,000 new Class A common shares coming from the exercise of the conversion right of Class B non-voting shares issued by PRISA in connection with the capital increase by non-cash contribution1. II. Exercise of Warrants Following the Relevant Information dated May 24, 2012, with registration CNMV No. 165317, PRISA informs that today and effects Monday June 4th, have been admitted to trading on the Stock Exchanges of Madrid, Barcelona, Bilbao and Valencia, through the Stock Exchange Interconnection System (“Sistema de Interconexión Bursátil”) 341 new Class A common shares issued by PRISA in connection with the capital increase by cash contribution, with preferential subscription rights implemented through warrants2. Madrid, June 1st, 2012 1 Capital increase approved by the Extraordinary Shareholders Meeting of PRISA of November 27, 2010 (reported by Relevant Information 2nd day of December 2010, with registration CNMV No 134087). 2 Capital increase approved by the Extraordinary Shareholders Meeting of PRISA of November 27, 2010 (reported by Relevant Information 2nd and 8th day of December 2010, with registration CNMV No 134087 and No 134403 respectively). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PROMOTORA DE INFORMACIONES, S.A. (Registrant) June 4, 2012 By: /s/ Iñigo Dago Elorza Name: Iñigo Dago Elorza Title: Chief Legal Officer and Secretary of the Board of Directors
